Citation Nr: 0946689	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left 
ankle disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
February 1965 to January 1967.  He subsequently was in the 
Air Force Reserves from 1967 to 1971 and in the Alabama Army 
National Guard from 1979 to 2003, including on active duty 
from June 1996 to March 1997.  His periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
have not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which confirmed and continued a 10 percent rating for the 
Veteran's service-connected left ankle disability.  This 
appeal is also from December 2006 RO decision that denied his 
claims for service connection for bilateral hearing loss and 
tinnitus.

As will be further explained, since the times when the 
Veteran was on ACDUTRA and INACDUTRA have not been clarified, 
the Board is remanding his claims for service connection for 
hearing loss and tinnitus to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  The 
Board, however, is going ahead and deciding his claim for a 
higher rating for his left ankle disability since it is 
already service connected and resolution of the claim is not 
dependent on when he was on active duty, ACDUTRA or 
INACDUTRA.

FINDING OF FACT

The Veteran's left ankle disability causes pain but only 
slight or mild resultant limitation of motion and function.

CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for the left ankle disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5271 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the 


case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.



In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 
2006, prior to the initial adjudication of his claim in June 
2006.  The letter informed him of his and VA's respective 
responsibilities in obtaining supporting evidence and also 
complied with Dingess by also apprising him of the disability 
rating and downstream effective date elements of his claim.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he identified.  He was also 
examined for VA compensation purposes in April 2006.  This 
examination report and medical and other evidence on file 
contains the information needed to assess the severity of his 
left ankle disability, the determinative issue.  38 C.F.R. 
§§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
Court.

II.	Increased Rating for the Left Ankle Disability

A.	Schedular Rating

In June 1972, the RO granted service connection for a left 
ankle disability and assigned a 10 percent rating.  This 
initial rating has been in effect ever since, although the 
Veteran believes the rating should be increased because the 
disability is now more severe.  However, for the reasons and 
bases discussed below, the Board finds that the 10 percent 
rating is still the most appropriate rating for 
this disability.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in determining the present 
level of disability, the Board must consider whether 
the rating should be "staged."  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings demonstrating distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings, the 
assignment of a staged rating would be necessary.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from one year 
before the filing of the claim until VA makes a final 
decision on the claim.  See Hart, supra.  See also 38 
U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2009); 38 C.F.R. § 
3.400(o)(2) (2009).

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a 
Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  In addition to these types of symptoms, 
other considerations include whether there is swelling, 
deformity or atrophy from disuse.  38 C.F.R. § 4.45.

The Veteran's left ankle disability was rated under 
Diagnostic Code 5271 for limitation of motion of the ankle.  
DC 5271 provides a 10 percent rating for moderate limitation 
and a 20 percent rating for marked limitation of motion of 
the ankle.  38 C.F.R. § 4.71a, DC 5271.

But words such as "moderate" and "marked" are not defined in 
the Rating Schedule.  And rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  However, that said, the Rating Schedule does provide 
some guidance by defining normal (i.e., full) range of motion 
of the ankle as from zero to 20 degrees of dorsiflexion and 
from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 
4.71a, Plate II (2009).

Applying these criteria to the facts of this case, the Board 
finds no basis on which to assign a rating higher than 10 
percent.  The evidence supporting this conclusion is a 
February 2006 private treatment record from S.S., M.D., and 
the report of the Veteran's April 2006 VA compensation 
examination.

The February 2006 private treatment record found only 
"mild" left ankle stiffness, post injury and cheilectomy.  
The doctor indicated the Veteran's left ankle had 
dorsiflexion to 20 degrees, plantar flexion to 45 degrees, 
inversion to 20 degrees and eversion to 10 degrees.  So 
according to 38 C.F.R. § 4.71a, Plate II (2009), the Veteran 
had full, i.e., normal range of motion on dorsiflexion and 
flexion..  Moreover, this doctor noted only relatively 
"mild" pain and only at the extremes of the range of 
motion, meaning not until at the terminal end points.  So the 
pain did not further reduce or inhibit the Veteran's range of 
motion.  This doctor further indicated there was no laxity 
and found no evidence of bone spur formation or arthritis on 
X-rays.



During the April 2006 VA examination it was observed the 
Veteran walked with a slight limp on his left side, so 
favoring his left ankle.  He could walk on his heels and 
perform a full squat, but he had difficulty rising up on his 
toes due to pain.  His left ankle had dorsiflexion to 15 
degrees and plantar flexion to 40 degrees.  The VA examiner 
noted pain on range of motion testing, but no additional 
limitation on repetitive use.  The examiner also found no 
tenderness on palpation, no soft tissue swelling and no 
redness.  X-rays revealed a small calcaneal spur on the left 
ankle, but an otherwise normal radiograph.

These findings indicate very little limitation of motion or 
function of the Veteran's left ankle.  As mentioned, he had 
full range of motion during the February 2006 examination and 
only 5 degrees less than full or normal range of motion on 
both dorsiflexion and flexion during the contemporaneous 
April 2006 VA examination.  Additionally, the April 2006 VA 
examiner found no additional range of motion loss even on 
repetitive testing.  So even factoring in the Veteran's 
complaints of pain, which, again, he did not begin 
experiencing until at the very extreme of his range of motion 
(meaning not until at the very end point), it cannot 
reasonably be said that he has "marked" versus only 
"moderate" limitation of motion in this ankle.  And 
"moderate" limitation of motion is rated as 10-percent 
disabling under the applicable DC 5271.  It further deserves 
reiterating that he was able to walk on his heels and perform 
a full squat, albeit with difficulty rising up on his toes.  
So, at most, he has only slight limitation of function.  The 
extent of his limitation of motion and function is not 
sufficient to warrant a higher 20 percent rating under DC 
5271 for marked limitation.

Lastly, since the Veteran's left ankle has not met the 
requirements for the higher 20 percent rating at any time 
since one year prior to filing his claim for an increased 
rating, there is no basis to "stage" his rating under Hart, 
either.  And since, for the reasons and bases discussed, the 
preponderance of the evidence is against his claim, there is 
no reasonable doubt to resolve in his favor.  38 C.F.R. 
§ 4.3.



B.	Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director of Compensation and Pension Service is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

Whether a Veteran is entitled to an extraschedular rating is 
a component of a claim for an increased rating.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board 
may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must 


determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference 
with employment" and "frequent periods of 
hospitalization").  

Here, because the Board finds that the schedular rating of 10 
percent for the Veteran's left ankle disability sufficiently 
contemplates the extent and severity of his associated 
symptoms, referral of this case to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
for consideration of an 
extra-schedular evaluation is not required.  In other words, 
there is no evidence the Veteran's left ankle disability has 
caused marked interference with his employment - meaning 
above and beyond that contemplated by his schedular rating, 
or required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See Thun.  Indeed, to the contrary, the 
evaluation and treatment he has required and received for 
this disability has been primarily, if not exclusively, on an 
outpatient basis, not as an inpatient.

Moreover, as of the April 2006 examination the Veteran was 
employed full-time and reported that he was able to perform a 
job that required a lot of standing, despite the pain in his 
ankle.  According to 38 C.F.R. § 4.1, generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to 
refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 
1996).


ORDER

The claim for a rating higher than 10 percent for the left 
ankle disability is denied.


REMAND

By all indications, the Veteran's bilateral hearing loss and 
tinnitus developed during the 29 or so years between his 
active duty service from February 1965 to January 1967 and 
his later period of active duty from June 1996 to March 1997.  
But in the interim, he had additional service in the Air 
Force Reserves and Alabama Army National Guard, including on 
ACDUTRA and INACDUTRA.

The Veteran's service treatment records (STRs) from the Air 
Force and Alabama National Guard include several audiograms 
showing a significant decline in his hearing acuity between 
tests in March 1986 and July 1992.  He also reported the 
onset of his tinnitus as in 1983.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state. 38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).



The Veteran therefore needs to prove either that:  1) his 
hearing loss and tinnitus are due to disease or injury 
incurred during one of his periods of active duty or ACDUTRA 
or from injury (but not disease) incurred during one of his 
periods of INACDUTRA; or 2) that these conditions, if pre-
existing, were aggravated by his later period of active duty 
service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated the threshold for normal hearing is from zero to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Id., citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988).

The Court further indicated in Hensley that a Veteran need 
not have sufficient hearing loss during service - including 
at time of separation, to satisfy these threshold minimum 
requirements of § 3.385 to be considered a disability by 
VA standards.  Instead, he need only satisfy these 
requirements currently and have medical nexus evidence 
causally relating his hearing loss to his military service.  
Hensley, 5 Vet. App. at 160.  That is to say, regardless of 
when the criteria of § 3.385 are met, a determination must be 
made as to whether the hearing loss was incurred in or 
aggravated by service.  See also Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).

For his first period of active duty service from February 
1965 to January 1967, the Veteran underwent audiological 
evaluations at enlistment and separation.  During 
his enlistment examination in February 1965, an audiological 
evaluation showed 5-decibel losses at the 1000 Hz, 2000 Hz 
and 4000 Hz levels in his right ear and 10-decibel losses at 
the 1000 Hz and 2000 Hz levels and a 5-decibel loss at the 
4000 Hz level in his left ear.  No reading was recorded at 
the 3000 Hz level.

During his separation examination in December 1966, an 
audiological evaluation showed a 25-decibel loss at the 3000 
Hz level and a 20-decibel loss at the 4000 Hz level in each 
ear.  So for the most part, he had normal hearing during his 
first period of service on active duty.

Additional audiometric testing conducted several years later 
in December 1978 and September 1982 also indicated no hearing 
impairment.  But a subsequent March 1986 audiological 
evaluation showed a 5-decibel loss at the 1000 Hz level, 
a 30-decibel loss at the 2000 Hz level, a 35-decibel loss at 
the 3000 Hz level, and a 15 decibel loss at the 4000 Hz level 
in the right ear.  In the left ear, there was a 
10-decibel loss at 1000 Hz level, 20 decibel loss at the 2000 
Hz level, and 30 decibel losses at the 3000 Hz and 4000 Hz 
levels.  By November 1986, the Veteran's hearing acuity had 
shown a marked decline.  A November 1986 test showed a 15-
decibel loss at 1000 Hz level, a 60-decibel loss at the 3000 
Hz level, and a 50-decibel loss at the 4000 Hz level in the 
right ear.  In the left ear, there was a 10-decibel loss at 
the 1000 Hz level, a 50-decibel loss at the 2000 Hz level, 
and 60-decibel losses at the 3000 Hz and 4000 Hz levels. 

Even worse, by the time of a July 1992 audiological 
evaluation, the Veteran had a 20-decibel loss at the 1000 Hz 
level, 60-decibel loss at the 2000 Hz level, and 
55-decibel loss at the 4000 Hz level in the right ear, and a 
45-decibel loss at the 1000 Hz level, a 65-decibel loss at 
the 2000 Hz level, and a 75-decibel loss at the 4000 Hz level 
in the left ear.  Indeed, due to the severity of his hearing 
loss it was retested.  The second test showed a 15-decibel 
loss at the 1000 Hz level, 
a 50-decibel loss at the 2000 Hz level, a 65-decibel loss at 
the 3000 Hz level, and a 70-decibel loss at the 4000 Hz level 
in the right ear.  In the left ear, there was a 
20-decibel loss at the 1000 Hz level, 65-decibel losses at 
the 2000 Hz and 3000 Hz levels, and a 70-decibel loss at the 
4000 Hz level.  He was consequently given an 
H-2 profile. 



A January 1995 hearing evaluation revealed a 40-decibel loss 
at the 1000 Hz level, a 70-decibel loss at the 2000 Hz level, 
a 65-decibel loss at the 3000 Hz level, and a 70-decibel loss 
at the 4000 Hz level in the right ear, and a 50-decibel loss 
at the 1000 Hz level, a 70-decibel loss at the 2000 Hz, 3000 
Hz and 4000 Hz levels in the left ear. 

A  February 1996 audiological evaluation found a 30-decibel 
loss at the 1000 Hz level, a 70-decibel loss at the 2000 Hz 
level, a 65-decibel loss at the 3000 Hz level, and an 80-
decibel loss at the 4000 Hz level.  In the left ear, there 
was a 40-decibel loss at the 1000 Hz level, a 60-decibel loss 
at the 2000 Hz level, a 65-decibel loss at the 3000 Hz level, 
and a 70-decibel loss at the 4000 Hz level. 

The Veteran submitted the reports of private hearing 
evaluations in February 2006 and September 2007 showing 
average hearing acuity losses of 43-decibels in his right ear 
and 52-decibels in his left ear and 48-decibels in his right 
ear and 
57-decibels in his left ear, respectively.  

The May 2009 VA audiological evaluation found in the right 
ear a 40-decibel loss at the 1000 Hz level, a 65-decibel loss 
at the 2000 Hz level, a 65-decibel loss at the 3000 Hz level, 
and a 65-decibel loss at the 4000 Hz level.  In the left ear, 
there was a 60-decibel loss at the 1000 Hz level, a 70-
decibel loss at the 2000 Hz level, 
a 70-decibel loss at the 3000 Hz level, and a 65-decibel loss 
at the 4000 Hz level.  The VA examiner concluded the 
Veteran's hearing loss was less likely than not caused by 
military noise exposure because it had occurred during the 
intervening years between his periods of active duty.  

In support of his claims, the Veteran submitted statements 
from W.C.V., M.D., dated in February 2006 and September 2007.  
Both of these statements attribute the Veteran's hearing loss 
to acoustic trauma specifically from diesel engines and 
firearms, so coincident with his military service.  But, as 
already alluded to, it remains unclear exactly when he was on 
ACDUTRA and INACDUTRA during the intervening years between 
his active duty service.

National Guard duty is distinguishable from other Reserve 
service in that a member of the National Guard may be called 
to duty by the governor of their state.  "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United 
States [, at] all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 
(2007).  
"Therefore, to have basic eligibility for Veterans benefits 
based on a period of duty as a member of a state's National 
Guard, a National Guardsman must have been ordered into 
Federal service by the President of the United States, 
see 10 U.S.C. § 12401, or must have performed "full-time 
duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 
504, or 505.  Id.

To the extent the Veteran is alleging that his bilateral 
hearing loss and tinnitus are results of an injury or a 
disease incurred or aggravated during his time in the Alabama 
National Guard, the Board reiterates that only "Veterans" 
are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 
1131.  To establish status as a "Veteran"" based upon a 
period of ACDUTRA, a claimant must establish that he was 
disabled from disease or injury incurred or aggravated in the 
line of duty during that period of ACDUTRA.  38 C.F.R. § 
3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that 
a claimant has established status as a "Veteran" for other 
periods of service (e.g., the Veteran's period of active from 
1965 to 1967 and more recently from 1996 to 1997) does not 
obviate the need to establish that he is also a "Veteran" 
for purposes of the period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).



The Appellant in this case is a "Veteran" based on his 
active duty service in the Air Force from February 1965 to 
January 1967 and in the Alabama National Guard from June 1996 
to March 1997, when he served in Bosnia.  Therefore, he is 
entitled to "Veteran" status and the full benefit of VA 
resources for any compensation claim based on those periods 
of service.  But to the extent his claim, instead, is 
predicated on his Alabama National Guard service while on 
either ACDUTRA or INACDUTRA, he must establish that he also 
qualifies as a "Veteran" for those additional periods of 
service before any compensation may be awarded.  

Unfortunately, as mentioned, the Veteran's periods of ACDUTRA 
and INACDUTRA have not been verified so as to relate the 
decline in his hearing acuity to any one period of training.

If his hearing loss and tinnitus cannot be attributed to any 
period of ACDUTRA or INACDUTRA, the Veteran would need to 
show that his second period of active duty service from 1996 
to 1997 made his pre-existing hearing loss and tinnitus 
permanently worse, i.e., chronically aggravated these 
conditions.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the Veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  That 
said, the regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id., at (b)(1).

The Court has held on multiple occasions that lay statements 
by a Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

If a pre-existing disability is documented, the Veteran 
cannot bring a claim for service connection for that 
disability, but he may bring a claim for service-connected 
aggravation of that disability.  In that case, § 1153 applies 
and the burden falls on him to establish aggravation.  
Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  And independent medical evidence is needed 
to support a finding that the pre-existing disorder increased 
in severity during service beyond its natural progression.  
See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe 
v. Brown, 7 Vet. App. 238, 246 (1994).
Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the 
Court held that the presumption of aggravation does not 
attach even where the pre-existing disability has been 
medically or surgically treated during service and the usual 
effects of treatment have ameliorated disability so that it 
is no more disabling than it was at entry into service.  Only 
if the Veteran manages to show a chronic (meaning permanent) 
worsening of pre-existing hearing loss during his service 
would the presumption of aggravation apply and, in turn, 
require VA to then show by clear and unmistakable evidence 
that the worsening was not beyond the condition's natural 
progression.  The presumption of aggravation applies only 
when pre-service disability increases in severity during 
service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); 
Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).



Accordingly, the claims for hearing loss and tinnitus are 
REMANDED for the following additional development and 
consideration:

1.	Verify the Veteran's periods of ACDUTRA 
and INACDUTRA.

2.	Based on this intervening service, 
obtain a supplemental medical opinion 
indicating whether the Veteran's 
hearing loss and tinnitus:  
1) are attributable to his verified 
periods of ACDUTRA and/or INACDUTRA or 
2) were chronically aggravated by his 
second period of active duty service 
from 1996 to 1997, if it is determined 
these conditions clearly and 
unmistakably predated that final period 
of service.

3.	Then readjudicate the claims for 
hearing loss and tinnitus in light of 
the additional evidence.  If these 
claims are not granted to his 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


